Citation Nr: 0613234	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to January 
1955, and from October 1959 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This case was previously before the Board in April 2004 and 
May 2005 and was remanded by the RO for further development.  
In September 2004 the Board granted the veteran's motion for 
a rescheduled video conference hearing, and a hearing was 
scheduled for November 2004.  The veteran withdrew his 
request for the hearing, and the hearing was not rescheduled.

The Board continues to refer the veteran's claimed eye 
disorder to the RO for appropriate consideration and 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

While there is an April 2002 PIES reply that the veteran's 
service medical records have been mailed, medical records 
from his second period of service, from October 1959 to March 
1961, do not appear to be in the claims folder.  These 
records need to be obtained.  There also is indication that 
the veteran has been receiving Social Security Administration 
(SSA) benefits and thus these records also need to be sought 
and added to the claims file.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the following:

a.)  Copies from the SSA of 
determinations regarding the veteran's 
claim for disability benefits, along 
with the underlying medical records 
associated with such determinations.  

b.)  Seek the veteran's service 
medical records from October 1959 to 
March 1961.  

c.)  Once the above records are 
obtained they should be added to the 
claims folder.  If the RO cannot get 
any of the above records, 
documentation should be provided 
indicating the records that are 
unavailable.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






